Exhibit 16.1 December 21, 2010 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re:Catalyst Lighting Group File No. 000-50385 Dear Sir or Madam: We have read the statements made by Catalyst Lighting Group, Inc. which we understand will be filed with the Securities and Exchange Commission, pursuant to Item4.01 of Form 8-K, as part of the Form 8-K/A of Catalyst Lighting Group, Inc. dated December 21, 2010.We agree with the statements made in response to that Item insofar as they related to our firm. Very truly yours, /s/ Comiskey & Company PROFESSIONAL CORPORATION Denver, Colorado
